
	
		I
		111th CONGRESS
		2d Session
		H. R. 6340
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Supplemental Appropriations Act, 2008 to
		  modify the threshold rates of unemployment that must be met by a State in order
		  to establish eligibility for fourth-tier emergency unemployment compensation
		  with respect to such State.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Unemployment
			 Act.
		2.Amendments
			(a)In
			 generalSection 4002(e)(2) of
			 the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is
			 amended—
				(1)in subparagraph
			 (A), by striking 6 and inserting 4; and
				(2)in subparagraph
			 (B), by striking 8.5 and inserting 7.0.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 individuals exhausting third-tier emergency unemployment compensation on or
			 after the date of the enactment of this Act.
			
